Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered August 2, 2006. The order, among other things, denied the motion of defendant DDS Engineers, LLP for reargument/ renewal and granted plaintiffs’ cross motion to dismiss that defendant’s counterclaim and to cancel the notice of pendency filed by that defendant.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue be and the same hereby is unanimously dismissed (see Empire Ins. Co. v Food City, 167 AD2d 983, 984 [1990]) and the order is affirmed without costs.
Same memorandum as in Pino v Harnischfeger (42 AD3d 980 [2007]). Present — Gorski, J.E, Smith, Centra, Lunn and Fahey, JJ.